Ford, Judge:
The above suit has been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States :
That the items marked “A,” and checked W.O’D (Comm. Spec’s Initials) by Commodity Specialist William O’Donnell (Comm. Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 35 per centum ad valorem under the provisions of item 683.70, TSUS, consist of batteries classified as entireties with flashlights, similar in all material respects to the merchandise the subject of Torch Mfg. Co., Inc. v. United States, C.D. 2863, wherein said batteries were held to be separately dutiable.
That the appraisement of the contested batteries was predicated on the basis that the batteries and flashlights constituted an entirety, no separate value for each of said items having been returned by the appraiser.
That the record in C.D. 2863 be incorporated and made a part of the record in the protests enumerated above, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A,” as aforesaid, and abandoned as to all other items.
*4Accepting the foregoing stipulation of fact, we find and bold that there was no separate appraisement for the involved batteries and flashlights. Since it has been agreed by and between counsel for the respective parties that the batteries and flashlights are separate articles of commerce, the appraisement and liquidation are void. Torch Mfg. Co., Inc. v. United States, C.D. 2863.
Accordingly, said protest filed against such void liquidation is premature, and the involved protest is hereby dismissed and the matter is remanded for further proceedings to a single judge sitting in re-appraisement for determination of the separate value of the batteries and flashlights in the manner provided by law (28 U.S.C., sec. 2636(d)).
Judgment will be entered accordingly.